DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 28 April 2022. Examiner acknowledges the amendments to claims 1, 3, 4, 6, 7, 10, and 13, and the withdrawal of claim 12. Claims 1, 3-8, 10, and 12-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-4, 9, 11 objected to because of the following informalities:
Claim 1 recites the limitation “the first and second protrusions” (lines 14, 15, 16, 17), which should read “the first protrusion and the second protrusion”
Claim 3 recites the limitation “the first and second sealing lines” (line 3), which should read “the first sealing line and the second sealing line”
Claim 4 recites the limitation “the first and second sealing surfaces” (lines 1-2, 2-3), which should read “the first sealing surface and the second sealing surface”
Claim 10 recites the limitation “the first and second housing parts” (lines 24, 25), which should read “the first housing part and the second housing part”
Claim 10 recites the limitation “the lengths of the first and second protrusions” (line 30), which should read “the length of the first protrusion and the length of the second protrusion”
Claim 13 recites the limitation “the first and second housing parts” (lines 15, 16), which should read “the first housing part and the second housing part”
Claim 13 recites the limitation “the lengths of the first and second protrusions” (line 19), which should read “the length of the first protrusion and the length of the second protrusion”
Claim 13 recites the limitation “the lengths of the first and second protrusions” (line 21), which should read “the length of the first protrusion and the length of the second protrusion”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20110194234-A1, previously presented), hereinafter Park (second listed inventor), in view of Kim (US-20170351164-A1, previously presented).
Regarding claim 1, Park teaches a medical device having a housing (Park, Figure 1 and 4-5), wherein the housing comprises: a first housing part (101a) having a first sealing element; a second housing part (102) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other and are configured to form a coupled state (Paragraph [0037]); wherein the first sealing element forms a first protrusion (Figure 4, 117a); wherein the second sealing element forms a second protrusion (Paragraph [0045], 125c); wherein the first housing part (Park, 101a) comprises a first sealing surface wherein, in the coupled state, the second sealing element (125c) seals against the first sealing surface (117b) and wherein the second housing part (102) comprises a second sealing surface, where, in the coupled state the first sealing element (117a) seals against the second sealing surface (see examiner annotated Figure 1); wherein the housing includes a linear sliding mechanism (Park, Figure 4), the sliding mechanism having a sliding receptacle (117b) disposed on the first housing part (101a) and a sliding guide rail (125c) disposed on the second housing part (102) wherein the sliding receptacle (117b) and the sliding guide rail (125c) together form a sliding connector configured for establishing a releasable mechanical connection between the first housing part and the second housing part (paragraph 0045); wherein the second housing part forms a sliding lid of the housing (Figure 1; Paragraph [0049]); and the first and second protrusions each have a length and a width, the length being greater than the width, and wherein the lengths of the first and second protrusions extend transverse to a sliding direction of the linear sliding mechanism (see examiner annotated Figure 1, wherein as seen in the annotated Figure 1 of Park’s Figure 4, the length of the first protrusion and the length of the second protrusion are considered to extend along a first axis, while the width of the first protrusion and the width of the second protrusion are considered to extend along a second axis, wherein based on the annotated Figure 1, the length of the first protrusion is greater than the width of the first protrusion, and similarly with respect to the second protrusion).

    PNG
    media_image1.png
    713
    816
    media_image1.png
    Greyscale

Figure 1: Annotation of Park Figure 4 showing the first axis, the second axis, and the third axis, as well as the first sealing element and the second sealing element along the first sealing line and the second sealing line, respectively.

While Park discloses that the first housing part may be made from a synthetic resin or metallic material (Paragraph [0038]), and the second housing part may be made from metallic material (Paragraph [0051]), and that the two housing parts are made through injection molding (Paragraph [0038]), Park fails to explicitly disclose that the first housing part and the first sealing element are formed from a same first material and that the second housing part and the second sealing element are formed from a same second material. Kim discloses an electronic device (Figure 6) comprising of a first housing part (300) having a sealing element (311) forming a first protrusion that seal against a second housing part (110) to block penetration of liquids from the outside (paragraph 0086). Kim teaches that the sealing element (311) may be formed from the same material as the housing structure (300; paragraph 0213). Therefore, Kim teaches of a device wherein a housing part and a sealing element are formed from a same material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park to incorporate the teachings of Kim to include the first housing part and first sealing element being made from a same first material, and a second housing part and second sealing element being formed from a same second material. Doing so would simplify the design of the device and increase the ease of manufacturing of the two housing parts. Therefore, applying the use of a same material to form a housing part and a sealing element to Park would constitute combining prior art elements according to known methods to yield predicable results. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried forming a housing part and its corresponding sealing element from a same material as it would merely be choosing from a finite number of identified, predictable solutions (they are either formed from the same material or formed from different materials), with a reasonable expectation of success.
Regarding claim 3, Park in view of Kim teaches the device of claim 1 wherein the first protrusion seals (Park, 117a) against the second sealing surface along a first sealing line, the second protrusion (125c) seals against the first sealing surface along a second sealing line, and the first and second sealing lines are offset from one another (see Examiner Figure 1). 
Regarding claim 4, Park in view of Kim, as shown in Examiner Figure 1 above (annotated Figure 4 of Park), depicts the first and second sealing surfaces being offset from one another. One of ordinary skill in the art before the effective filing date would recognize the space in between these two sealing surfaces, where the first and second protrusion slide, as being a gap between the first and second sealing surfaces.
Regarding claim 5, Park in view of Kim teaches the medical device according to claim 4. However, Park in view of Kim does not explicitly disclose the first protrusion protruding from the first sealing surface by a first height, h1, the second protrusion protruding from the second sealing surface by a second height, h2, and the first height h1 the second height h2 and the width w of the gap are all equal to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the first protrusion equal to the height of the second protrusion, such that the first height, second height, and width of the gap are all equal to each other. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious, through routine optimization, make the height of the first protrusion equal to the height of the second protrusion, therefore making the width of the gap equal to the two heights.
Regarding claim 7, Park in view of Kim teaches the device according to claim 1 wherein, in the coupled state, the first sealing element (Park, 117a) and the second sealing element (125c) are arranged parallel to each other.
Regarding claim 8, Park in view of Kim teaches that the rear of the first housing part (Park, 101a) may comprise a mounting recess for receiving a battery pack (paragraph 0041). Furthermore, as shown in Figure 1, the second housing part (comprising elements 121, 123, 125, 127, and 129) may be slidably attached to cover the rear portion of the first housing part (paragraph 0019 and paragraph 0038). Therefore, Park in view of Kim teaches the device of claim 1 wherein the first housing part contains an open compartment configured to receive at least one electrical component, and the second housing part, in the coupled state, covers the open compartment.
Regarding claim 13, Park in view of Kim discloses a method for assembling a medical device (Park Figure 1, 4 and 5) comprising providing a first housing part (Park, 101a) having a first sealing element (Park, 117a) wherein the first housing part and the first sealing element are formed from a same first material (Kim paragraph 0213) and wherein the first sealing element forms at least one first protrusion; providing a second housing part (Park, 102) having a second sealing element (Park, 125c) wherein the second housing part and the second sealing element are formed from a same second material (Kim paragraph 0213) and wherein the second sealing element forms at least one second protrusion; and releasably coupling the first housing part and the second housing part to each other such that the first housing part and the second housing part form a coupled state (Park paragraph 0037); wherein the first housing part (Park, 101a) comprises a first sealing surface wherein, in the coupled state, the second sealing element (Park, 125c) seals against the first sealing surface (Park, 117b) and wherein the second housing part (Park, 102) comprises a second sealing surface, where, in the coupled state the first sealing element (Park, 117a) seals against the second sealing surface (see examiner annotated Figure 1); wherein the housing includes a linear sliding mechanism (Park, Figure 4), the sliding mechanism having a sliding receptacle (Park, 117b) disposed on one of the first and second housing parts (Park, 101a) and a sliding guide rail (Park, 125c) disposed on the other of the first and second housing parts (Park, 102) wherein the sliding receptacle (Park, 117b) and the sliding guide rail (Park, 125c) together form a sliding connector configured for establishing a releasable mechanical connection between the first housing part and the second housing part (Park, paragraph 0045); wherein the second housing part forms a sliding lid of the housing (Park, Figure 1; Paragraph [0049]); and the first and second protrusions each have a length and a width, the length being greater than the width, and wherein the lengths of the first and second protrusions extend transverse to a sliding direction of the linear sliding mechanism (see examiner annotated Figure 1, wherein as seen in the annotated Figure 1 of Park’s Figure 4, the length of the first protrusion and the length of the second protrusion are considered to extend along the first axis, while the width of the first protrusion and the width of the second protrusion are considered to extend along the second axis, wherein based on the annotated Figure 1, the length of the first protrusion is greater than the width of the first protrusion, and similarly with respect to the second protrusion).
Claim 14 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP section 2113). The process of manufacturing the first and second housing parts by injection molding implies no additional structural elements to the claimed housing parts of claim 13. In addition, Park teaches that the first and second housing part may be manufactured by injection molding methods (paragraph 0038). Therefore, Park in view of Kim teaches all the structural elements of claim 14, as discussed in regard to claim 13. 
Regarding claim 15, Park in view of Kim depicts (Park, Figure 5) the first housing part (101a) and the first sealing element (117a) being one, integral piece, and the second housing part (102) and second sealing element (125c) being one, integral piece. Park also depicts (Figure 5) the first housing part and second housing part being separate pieces, and discloses that the two pieces are coupled to each other using a slide method (and are therefore not integrally coupled; paragraph 0038). In addition, Park describes different manufacturing processes and materials for the first housing part (paragraph 0038) and the second housing part (paragraph 0019, 0038, and 0051). Therefore, Park in view of Kim teaches the method of claim 13 wherein the first housing part and the first sealing element are manufactured as one piece and the second housing part and the second sealing element are manufactured as one piece.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim as applied to claim 2 above, and further in view of Yang (WO-2017190348-A1, translation previously presented).
Regarding claim 6, Park in view of Kim teaches the medical device according to claim 2, but Park fails to explicitly disclose that in the coupled state, an intermediate space is formed between the first sealing element of the first housing part and the second sealing element of the second housing part.
Yang (Figure 1) teaches a wearable device having a housing (1 and 2) wherein the housing comprises: a first housing part (1) having a first sealing element; a second housing part (2) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other and are configured to form a coupled state (page 1-2, lines 34-39); wherein the second housing part (2) defines a groove (221 and 211; shown more clearly in Figure 3) configured for collecting fluids and wherein the groove forms a recess in the flat surface of the second housing part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Kim to include an intermediate space between the first sealing element of the first housing part and the second sealing element of the second housing part for collecting fluid on flat surface of the first sealing surface as in Yang, such that the groove is adjacent to the first protrusion. Doing so would allow dirt, dust, and other fluids to be collected and easily cleaned out of the space between the two sealing surfaces, preventing dirt from accumulating and affecting the function of the electronic components of Park (Yang page 1, lines 28-32).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and Yang.
Regarding claim 10, Park teaches a medical device having a housing (Park, Figure 1 and 4-5), wherein the housing comprises: a first housing part (101a) having a first sealing element; a second housing part (102) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other (Paragraphs [0019], [0038]) and are configured to form a coupled state (Paragraph [0037]); wherein the first sealing element forms a first protrusion (Figure 4, 117a) protruding from a flat surface on the first housing part; wherein the second sealing element forms a second protrusion (Paragraph [0045]; 125c) protruding from a flat surface on the second housing part. wherein the housing includes a linear sliding mechanism (Park, Figure 4), the sliding mechanism having a sliding receptacle (Park, 117b) disposed on one of the first and second housing parts (Park, 101a) and a sliding guide rail (Park, 125c) disposed on the other of the first and second housing parts (Park, 102) wherein the sliding receptacle (Park, 117b) and the sliding guide rail (Park, 125c) together form a sliding connector configured for establishing a releasable mechanical connection between the first housing part and the second housing part (Park, paragraph 0045); wherein the second housing part forms a sliding lid of the housing (Park, Figure 1; Paragraph [0049]); and the first and second protrusions each have a length and a width, the length being greater than the width, and wherein the lengths of the first and second protrusions extend transverse to a sliding direction of the linear sliding mechanism (see examiner annotated Figure 1, wherein as seen in the annotated Figure 1 of Park’s Figure 4, the length of the first protrusion and the length of the second protrusion are considered to extend along the first axis, while the width of the first protrusion and the width of the second protrusion are considered to extend along the second axis, wherein based on the annotated Figure 1, the length of the first protrusion is greater than the width of the first protrusion, and similarly with respect to the second protrusion).
However, although Park discloses that the first housing part may be made from a synthetic resin or metallic material (paragraph 0038), and the second housing part may be made from metallic material (paragraph 0051), and that the two housing parts are made through injection molding (paragraph 0038), it does not explicitly state whether or not the materials used to form the first and second sealing elements part are formed from the same material as the housing part.
Kim discloses an electronic device (Figure 6) comprising of a first housing part (300) having a sealing element (311) forming a first protrusion that seal against a second housing part (110) to block penetration of liquids from the outside (paragraph 0086). Kim teaches that the sealing element (311) may be formed from the same material as the housing structure (300; paragraph 0213). Therefore, Kim teaches of a device wherein a housing part and a sealing element are formed from a same material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park to incorporate the teachings of Kim to include the first housing part and first sealing element being made from a same first material, and a second housing part and second sealing element being formed from a same second material. Doing so would simplify the design of the device and increase the ease of manufacturing of the two housing parts. Therefore, applying the use of a same material to form a housing part and a sealing element to Park would constitute combining prior art elements according to known methods to yield predicable results. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried forming a housing part and its corresponding sealing element from a same material as it would merely be choosing from a finite number of identified, predictable solutions (they are either formed from the same material or formed from different materials), with a reasonable expectation of success.
Therefore, Park in view of Kim teaches all of the claim limitations of claim 10 except: wherein the first housing part or the second housing part define a groove configured for collecting fluids and wherein the groove forms a recess in the flat surface of the first housing part of the flat surface of the second housing part and is adjacent to one or both of the first protrusion or second protrusion and wherein the first housing part or the second housing part define a groove configured for collecting fluids and wherein the groove forms a recess in the flat surface of the first housing part or the flat surface of the second housing part and is adjacent to one or both of the first protrusion and the second protrusion, wherein one of the first and second sealing elements is engageable with the flat surface in which the recess is formed and is not projectable into the recess; and wherein, when the first housing part and the second housing part form a coupled state, the recess is disposed adjacent an intermediate space between the first and second sealing elements and faces one of the flat surfaces on the first and second housing parts.
Yang (Figure 1) teaches a wearable device having a housing (1 and 2) wherein the housing comprises: a first housing part (1) having a first sealing element; a second housing part (2) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other and are configured to form a coupled state (page 1-2, lines 34-39); wherein the second housing part (2) defines a groove (221 and 211; shown more clearly in Figure 3) configured for collecting fluids and wherein the groove forms a recess in the flat surface of the second housing part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Kim to include a groove for collecting fluid on flat surface of the first sealing surface as in Yang, such that the groove is adjacent to the first protrusion. Doing so would allow dirt, dust, and other fluids to be collected and easily cleaned out of the space between the two sealing surfaces, preventing dirt from accumulating and affecting the function of the electronic components of Park (Yang page 1, lines 28-32). Park in view of Kim and Yang teaches that the second sealing element (Park Figure 4; element 125c) is engagable with the flat surface of the first sealing surface (as shown in Examiner Figure 1) in which the recess is formed and is not projectable into the recess. Furthermore, Park in view of Kim and Yang teaches that when the first housing part and the second housing part form a coupled state (shown in Park Figure 4), the recess (located on the first sealing surface) is disposed adjacent an intermediate space between the first and second sealing elements and faces one of the flat surfaces on the first and second housing parts.
Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claim objections set forth in the previous office action are not considered to be persuasive. Regarding Applicant’s arguments against the objection to change "the first and second protrusions" to "the first protrusion and the second protrusion" and other similar claim objections, and the citation of the MPEP 2173.05(e) for antecedent basis is improper. To be clear no 112(b) rejection was given for lack of antecedent basis, as such MPEP 2173.05(e) is not relevant. Instead a claim objection was given so that the claims can be written in full, clear, concise, and exact terms (See MPEP 608.01(m) and 37 CFR 1.71(a)). This objection was made because the protrusions are separate elements but are not currently written as such, and it makes the claim more full, clear, concise, and exact to have them separated as 'the first protrusion and the second protrusion'. Furthermore, Applicant uses similar full, clear, concise, and exact language to describe “the first housing part and the second housing part” (Claim 1, line 4) so amending the limitations being objected to would make the claim language more consistent.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action are not considered to be persuasive. Regarding Applicant’s arguments with respect to claim 1, as seen in the annotated Figure 1 of Park’s Figure 4, the length of the first protrusion and the length of the second protrusion are considered to extend along the first axis, while the width of the first protrusion and the width of the second protrusion are considered to extend along the second axis, wherein based on the annotated Figure 1, the length of the first protrusion is greater than the width of the first protrusion, and similarly with respect to the second protrusion. As such, claims 1 and those dependent therefrom fail to overcome the prior art. Claims 10, 13, and those dependent therefrom are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791